Citation Nr: 1810406	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for sinusitis (also claimed as respiratory disability).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

6.  Entitlement to a disability rating in excess of 10 percent for tinnitus.




REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 2001 to March 2002 and a period of active duty from February 2003 to May 2003.  He also served in the Puerto Rico National Guard from December 2000 to June 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida as well as a January 2011 rating decision of the VA RO in Guaynabo, Puerto Rico.  Jurisdiction currently resides at the VA RO in San Juan, Puerto, Rico.

The issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability as well as entitlement to an increased disability rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement dated October 2014, the Veteran withdrew his appeal concerning the issue of entitlement to an increased rating for tinnitus, rated as 10 percent disabling.

2.  The Veteran's migraine headaches manifested during his periods of ACDUTRA and active duty.

3.  Sinusitis or other respiratory disability is not currently manifest and did not manifest at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Migraine headaches were incurred in active duty.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  Sinusitis or other respiratory disability was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation for tinnitus

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated October 2014, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.
Service connection for migraine headaches and sinusitis

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection for migraine headaches

The Veteran contends that he has migraine headaches that are related to an accident during his period of active duty in April 2003 when he fell from a bridge during obstacle training at Camp Santiago in Salinas, Puerto Rico.  Although the Board notes that some of the Veteran's service treatment records are not available and that the available records are absent complaints of or treatment related to the Veteran's reported accident, the Veteran is competent to report the accident.  Moreover, he has submitted multiple statements from fellow soldiers who witnessed the accident.  The Board therefore finds the Veteran credible with regard to the reported accident.     

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty for training (INACDUTRA).  38 U.S.C. § 101(24)(C) (2012); 38 C.F.R. § 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are not for consideration.  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

As will be discussed below, the Board finds that the most probative evidence of record demonstrates that the Veteran currently has migraine headaches that manifested during his active duty.  

A probative medical opinion is of record concerning the issue of nexus for the Veteran's migraine headaches in the form of a December 2009 VA opinion.  Specifically, the Veteran was provided a VA examination for his migraine headaches in December 2009.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with migraine headaches and concluded that it is most likely that the Veteran's migraine headaches had its onset during service.  The examiner's rationale for her conclusion was based on her review of the Veteran's available service treatment records which show the Veteran was given medication used for migraine treatment.  The Board notes that an October 2003 record indicates the Veteran had a positive urine test for Butabarbital which the examiner noted was used to treat migraines.  

In this case, the Board finds that the most probative evidence supports a finding that the Veteran currently has migraine headaches that had its onset during the Veteran's service.  In this regard, the Board finds the December 2009 VA examination to be of great probative value as the examiner's opinion was based on a thorough examination of the Veteran and consideration of his medical history.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's current migraine headaches is caused by active duty.  See 38 U.S.C. 
§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Therefore, service connection for migraine headaches is warranted.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection for sinusitis/respiratory disability

The Veteran contends that he has sinusitis or other respiratory disability that is related to service.  On his May 2009 claim for VA benefits, he reported that the disability is due to asbestos exposure, but has not provided further statements as to when and where he was exposed to asbestos, and the record does not indicate such exposure.  Alternatively, the Veteran submitted a November 2009 statement from M.S. who served with the Veteran in Puerto Rico and stated that he witnessed the Veteran painting a motor vehicle and the Veteran was exposed to fumes from the paint and thinner.  M.S. further reported that the Veteran has had respiratory problems since then.  

The evidence of record establishes that the Veteran does not currently have sinusitis or other respiratory disability.  In this regard, the Board notes that the current medical evidence of record indicates no complaints of or findings related to a sinusitis or other respiratory disability.  

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current sinusitis or other respiratory disability.  In this regard, the Board finds it highly probative that current VA and private treatment records indicate normal respiratory findings.  See, e.g., a private treatment record from Consultorio Medico dated June 2011; see also a VA treatment record dated February 2010.  The Board further notes that there is no medical evidence contrary to these treatment records during the appeal period. 

While the Board acknowledges that a September 2005 treatment record dated during the Veteran's National Guard duty indicates a CT of the Veteran's chest revealing a calcified left lower lung granuloma, the examining radiologist specifically noted a negative examination.  Further, there are no contemporaneous respiratory examinations documented such a finding or any respiratory disability.  

The Board has considered the Veteran's statements that he has sinusitis or respiratory problems.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  However, his competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current sinusitis or other respiratory disability.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the objective medical evidence. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have sinusitis or other respiratory disability.  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for sinusitis (also claimed as respiratory problems) under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for sinusitis (also claimed as respiratory problems) is denied.


REMAND

With respect to the Veteran's claim of entitlement to a compensable disability rating for a bilateral hearing loss disability, he was most recently provided a VA examination for this disability in October 2010.  In October 2014, the Veteran submitted a statement indicating that his disability has progressively worsened over time.  In light of the foregoing, the Board finds that the Veteran should be provided a VA audiological examination on remand in order to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

With regard to the Veteran's claims of service connection for cervical spine and lumbar spine disabilities, the Veteran contends that these disabilities are related to the above-referenced incident in service 2003 when he accidentally fell from a bridge during training in Camp Santiago in Salinas, Puerto Rico.  See, e.g., a statement from the Veteran dated November 2009.  While the Veteran's available service treatment records do not document the reported injury, the Board notes that National Guard records dated October 2005 and February 2006 document the Veteran's report of neck and lower back pain.  October 2005 and June 2006 National Guard records in particular note that the Veteran was placed on a profile for cervical and lumbar back pain.  Further, the Veteran currently receives treatment for cervical strain, cervical disc herniation at C5-C6 level, lumbar discogenic disease at L2/L3, and lumbar strain.  See, e.g., a September 2010 VA examination report.  

As to whether the Veteran's current cervical spine and lumbar spine disabilities are related to his in-service injury and subsequent treatment for neck and back pain, the Board acknowledges a private treatment report dated June 2017 by J.N., P.A.-C., which links the Veteran's current osteoarthritis to his in-service injury.  However, J.N.'s opinion was not based on examination or any other treatment of the Veteran.  Moreover, in noting that osteoarthritis is multifactorial, including age, obesity, geographic factors, occupational knee-bending, physical labor, genetic factors, race, vitamin D deficiency, and chondrocalcinosis, it is unclear from review of the opinion as to whether these factors affected the Veteran's current cervical and lumbar disabilities and J.N. did not address such.  Indeed, the medical evidence indicates an assessment of obesity.  See, e.g., a VA treatment record dated February 2010.  There is no other medical opinion of record which addresses the etiology of the Veteran's current cervical and lumbar spine disabilities.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his cervical and lumbar spine disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination in order to determine the current level of severity of his bilateral hearing loss disability.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical and lumbar spine disabilities.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that is related to his active duty or ACDUTRA, to include his credible report of a fall from a bridge in 2003 and treatment for neck and back pain in 2006.  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that is related to his active duty or ACDUTRA, to include his credible report of a fall from a bridge in 2003 and treatment for neck and back pain in 2006.  

The examiner must provide a rationale for his or her opinion.

3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


